DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuhrke et al. (US Pub.2015/0226054 A1)(hereinafter Schuhrke) in view of Ross et al. (US Pub. 2021/0040817 A1)(hereinafter Ross).
Regarding claim 1, Schuhrke discloses a system, (Schuhrke, Figs 1-3 and 8 and ¶0016;  A system for communicating between a downhole tool 126 and a surface location 134 is disclosed.)
 comprising: a drill string operatively connected to a running tool conducting a wellbore operation; (Schuhrke, ¶0019; A downhole tool 126 may be coupled to an end portion of the tubing string 124. The downhole tool 126 may be or include a drill bit, a rotary steerable tool, a stabilizer, an underreamer, a measurement while drilling tool, a logging while drilling tool…)
a riser encasing the drill string and the running tool within a fluid column containing a fluid; (Schuhrke, ¶0018; A riser 116 may extend from the vessel 112 to a blowout preventer ("BOP") stack 118 positioned on the sea floor 120. As shown, a wellbore 122 has been drilled into the sea floor 120, and a tubing string 124 may extend from the vessel 112, through the riser 116 and the blowout preventer stack 118, and into the wellbore 122.)
Schuhrke, ¶0021; First and second external transducer arrays 140, 142 may be coupled to an exterior of the riser 116; ¶0042; … the signals may be acoustic signals.) While Schuhrke discloses acoustic transmission, Schuhrke does not specifically disclose the acoustic transmission is ultrasonic.  Ross in the same field of endeavor however discloses ultrasonic acoustic transmission. (Ross, ¶0109; Acoustic transmission may be at sub-sonic (<20 Hz), sonic (20 Hz-20 kHz), and ultrasonic frequencies (20 kHz-2 MHz))  Thus, before the effective filing date of the claimed subject matter there was, 1) as demonstrated by Schuhrke and Ross, a recognized need and/or advantage for providing acoustic transmission capability in the art; 2) as demonstrated by Ross, a finite number of identified potential solutions, i.e. sub-sonic, sonic and ultrasonic, for providing acoustic transmission functionality with in the art; and 3) as demonstrated by Ross, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Consequently, it would have been obvious to try for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Schuhrke with the known technique of the acoustic transmission being ultrasonic since it is one of a finite identified potential sonic solutions for providing acoustic transmission. (Ross, ¶0109)
Regarding claim 8, Schuhrke discloses an apparatus, (Schuhrke, Figs 1-3 and 8 and ¶0016; A system for communicating between a downhole tool 126 and a surface location 134 is disclosed.)
Schuhrke, ¶0021; First and second external transducer arrays 140, 142 may be coupled to an exterior of the riser 116; ¶0042; … the signals may be acoustic signals.) While Schuhrke discloses an acoustic transducer coupled to a surrounding medium, Schuhrke does not specifically disclose the acoustic transducer is and ultrasonic acoustic transducer.  Ross in the same field of endeavor however discloses ultrasonic acoustic transmission. (Ross, ¶0109; Acoustic transmission may be at sub-sonic (<20 Hz), sonic (20 Hz-20 kHz), and ultrasonic frequencies (20 kHz-2 MHz))  Thus, before the effective filing date of the claimed subject matter there was, 1) as demonstrated by Schuhrke and Ross, a recognized need and/or advantage for providing acoustic transmission capability in the art; 2) as demonstrated by Ross, a finite number of identified potential solutions, i.e. sub-sonic, sonic and ultrasonic, for providing acoustic transmission functionality with in the art; and 3) as demonstrated by Ross, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Consequently, it would have been obvious to try for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Schuhrke with the known technique of the acoustic transmission being ultrasonic since it is one of a finite identified potential sonic solutions for providing acoustic transmission. (Ross, ¶0109)
a processing unit operatively connected to the ultrasonic transducer and configured to: detect, using the ultrasonic transducer, a first set of ultrasonic acoustic waves propagating within the surrounding medium, and convert the first set of ultrasonic Schuhrke, Fig. 3 and ¶0034; An electronics package 340 may be coupled to the external transducer array 140 and/or the transponder 150. The electronics package 340 may process the signals transmitted from the external transducer array 140 to the transponder 150 and vice versa; ¶0043; The first external transducer array 140 may transmit one or more signals to the first transponder 150 indicative of the data from the sensor 314… the signals may be processed or pre-processed by the electronics package (FIG. 3) prior to being transmitted to the first transponder 150.)
and a power source configured to provide power to the ultrasonic transducer and the processing unit. (Schuhrke, ¶0035; The battery pack 342 may provide localized power to the external transducer array 140, the electronics package 340,)
Regarding claim 17, Schuhrke discloses a method for enabling communications (Schuhrke, Figs 1-3 and 8 and ¶0016;  A system for communicating between a downhole tool 126 and a surface location 134 is disclosed.)
through a riser during a wellbore operation, (Schuhrke, ¶0021; First and second external transducer arrays 140, 142 may be coupled to an exterior of the riser 116)
comprising: receiving a first information from a source; converting the first information into a first set of ultrasonic acoustic waves; and emitting the first set of ultrasonic acoustic waves into a surrounding medium and destined for a destination. Schuhrke, ¶0042; the internal transducer array 320 may transmit one or more signals indicative of the data from the sensor 314 through the riser 116 and to the first external transducer array 140. For example, the signals may be acoustic signals.) While Schuhrke discloses an acoustic transmission, Schuhrke does not specifically disclose the acoustic transmission is and ultrasonic acoustic transmission.  Ross in the same field of endeavor however discloses ultrasonic acoustic transmission. (Ross, ¶0109; Acoustic transmission may be at sub-sonic (<20 Hz), sonic (20 Hz-20 kHz), and ultrasonic frequencies (20 kHz-2 MHz))  Thus, before the effective filing date of the claimed subject matter there was, 1) as demonstrated by Schuhrke and Ross, a recognized need and/or advantage for providing acoustic transmission capability in the art; 2) as demonstrated by Ross, a finite number of identified potential solutions, i.e. sub-sonic, sonic and ultrasonic, for providing acoustic transmission functionality with in the art; and 3) as demonstrated by Ross, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Consequently, it would have been obvious to try for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Schuhrke with the known technique of the acoustic transmission being ultrasonic since it is one of a finite identified potential sonic solutions for providing acoustic transmission. (Ross, ¶0109)
Regarding claim 2, Schuhrke discloses further comprising: a communication system comprising the EUM and an internal ultrasonic module (IUM), wherein the IUM resides entirely inside the riser and comprises a second ultrasonic transducer Schuhrke, ¶0042; the sensor 314 may determine or sense the status of one or more devices in the downhole tool 126… The data from the sensor 314 may be transmitted to the internal transducer array 320… the internal transducer array 320 may transmit one or more signals indicative of the data from the sensor 314 through the riser 116 and to the first external transducer array 140)
Regarding claim 3, Schuhrke discloses wherein the IUM is enclosed within a pressure vessel, wherein the pressure vessel is coupled to the drill string. (Schuhrke, ¶¶0017-0019; the vessel 112 may be or include a drilling rig… A riser 116 may extend from the vessel 112 to a blowout preventer ("BOP") stack 118… a tubing string 124 may extend from the vessel 112, through the riser 116 and the blowout preventer stack 118, and into the wellbore 122… A downhole tool 126 may be coupled to an end portion of the tubing string 124. The downhole tool 126 may be or include a drill bit, a rotary steerable tool, a stabilizer, an underreamer, a measurement while drilling tool, a logging while drilling tool)
Regarding claim 4, Schuhrke discloses wherein the IUM and the EUM exchange information between one another using sets of ultrasonic acoustic waves that propagate along a communication path comprising the drill string and the riser. (Schuhrke, ¶0042; the sensor 314 may determine or sense the status )
Regarding claim 6, Schuhrke discloses wherein the information is one selected from a group consisting of sensor information obtained from the running tool and control information intended for the running tool. (Schuhrke, ¶0042; the sensor 314 may determine or sense the status of one or more devices in the downhole tool 126… The data from the sensor 314 may be transmitted to the internal transducer array 320… the internal transducer array 320 may transmit one or more signals indicative of the data from the sensor 314 through the riser 116 and to the first external transducer array 140)
Regarding claim 9, Schuhrke discloses wherein the surrounding medium is one selected from a group consisting of a drill string, a centralizer, a riser, and a blowout preventer (BOP). (Schuhrke, ¶0021; First and second external transducer arrays 140, 142 may be coupled to an exterior of the riser 116;)
Regarding claim 10, Schuhrke discloses wherein the first information is one selected from a group consisting of sensor information and control information. (Schuhrke, ¶0042; the sensor 314 may determine or sense the status of one or more devices in the downhole tool 126… The data from the sensor 314 may be transmitted to the internal transducer )
Regarding claim 11, Schuhrke discloses further comprising: an information interface operatively connected to the processing unit, wherein the power source is further configured to provide power to the information interface, wherein the processing unit is further configured to: transmit, using the information interface, the first information towards a destination. (Schuhrke, Fig. 3 and ¶0034; An electronics package 340 may be coupled to the external transducer array 140 and/or the transponder 150. The electronics package 340 may process the signals transmitted from the external transducer array 140 to the transponder 150 and vice versa; ¶0035; The battery pack 342 may provide localized power to the external transducer array 140, the electronics package 340,)
Regarding claim 12, Schuhrke discloses wherein the processing unit is further configured to: receive, using the information interface, a second information from a source; (Schuhrke, ¶0042; the sensor 314 may determine or sense the status of one or more devices in the downhole tool 126… )
convert the second information into a second set of ultrasonic acoustic waves; and emit, using the ultrasonic transducer, the second set of ultrasonic acoustic waves into the surrounding medium. (Schuhrke, ¶0042The data from the sensor 314 may be transmitted to the internal transducer array 320… the internal transducer array 320 may transmit one or more signals )
Regarding claim 13, Ross discloses wherein the second set of ultrasonic acoustic waves is modulated using a set of modulation formats comprising at least one selected from a group consisting of a frequency-shift keying (FSK) modulation format, a phase-shift keying (PSK) modulation format, and an orthogonal frequency-division multiplexing (OFDM) modulation format. (Ross, ¶0110; The acoustic signals and communications may include Frequency Shift Keying ( FSK) and/or Phase Shift Keying ( PSK) modulation methods,)
Regarding claim 14, Ross discloses wherein the second set of ultrasonic acoustic waves is emitted on a plurality of different carrier frequencies. (Ross, ¶0110; The acoustic signals and communications may include Frequency Shift Keying ( FSK))
Regarding claim 15, Ross discloses wherein each of the plurality of different carrier frequencies is within an inclusive frequency range between 20 kilohertz (kHz) and 1 megahertz (MHz). (Ross, ¶0109; Acoustic transmission may be at … ultrasonic frequencies (20 kHz-2 MHz))
Regarding claim 16, Schuhrke discloses wherein the destination and the source are each one selected from a group consisting of a running tool, a surface facility, and an acoustic modem communicatively connected to one selected from another group consisting of a lander, a remotely operated vehicle (ROV), and a subsea control module (SCM). (Schuhrke, ¶¶0017-0019; the vessel 112 may be or include a drilling rig… A riser 116 may extend from the vessel 112 to a )
Regarding claim 18, Schuhrke discloses, further comprising: detecting a second set of ultrasonic acoustic waves propagating within the surrounding medium; converting the second set of ultrasonic acoustic waves into a second information; and transmitting the second information to a second destination. (Schuhrke, ¶0021; First and second external transducer arrays 140, 142 may be coupled to an exterior of the riser 116; ¶0042; the internal transducer array 320 may transmit one or more signals indicative of the data from the sensor 314 through the riser 116 and to the first external transducer array 140. For example, the signals may be acoustic signals. ¶0043; The first external transducer array 140 may transmit one or more signals to the first transponder 150 indicative of the data from the sensor 314… the signals may be processed or pre-processed by the electronics package (FIG. 3) prior to being transmitted to the first transponder 150.)
Regarding claim 19, Schuhrke discloses wherein the source, the destination, and the second destination are each one selected from a first group consisting of a Schuhrke, ¶¶0017-0019; the vessel 112 may be or include a drilling rig… A riser 116 may extend from the vessel 112 to a blowout preventer ("BOP") stack 118… a tubing string 124 may extend from the vessel 112, through the riser 116 and the blowout preventer stack 118, and into the wellbore 122… A downhole tool 126 may be coupled to an end portion of the tubing string 124. The downhole tool 126 may be or include a drill bit, a rotary steerable tool, a stabilizer, an underreamer, a measurement while drilling tool, a logging while drilling tool)
Regarding claim 20, Schuhrke discloses wherein the first set of ultrasonic acoustic waves and the second set of ultrasonic acoustic waves each propagates through a communication path comprising at least the drill string and the riser. (Schuhrke, Figs. 1 and 3 and ¶0042; the sensor 314 may determine or sense the status of one or more devices in the downhole tool 126… The data from the sensor 314 may be transmitted to the internal transducer array 320… the internal transducer array 320 may transmit one or more signals indicative of the data from the )

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuhrke in view of Ross in view of Applicant Admitted Prior Art (hereinafter AAPA).
Regarding claim 5, Schuhrke does not specifically disclose wherein the communication path further comprises the fluid contained in the fluid column. However, AAPA discloses the limitation. (AAPA, Fig. 2 and ¶0031 of the instant Printed Application; the internal and external devices embodying an existing communication system are required to come into contact with the fluid in the mud column…Substantively, the communication path between the internal and external devices in the existing communication system would include the acoustic waves propagating through the fluid in the fluid column.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing of the claimed subject matter, to implement Schuhrke with the known technique of the communication path further comprises the fluid contained in the fluid column, as taught by AAPA since its known and common in the art to include the acoustic waves propagating through the fluid in the fluid column as part of the communication path. (AAPA, ¶0031) 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuhrke in view of Ross in view of Martin et al. (US Pub. 2015/0117152 A1)(hereinafter Martin)
Regarding claim 7, Schuhrke does not disclose a centralizer and therefore does not disclose comprising: a centralizer disposed, and configured to center the drill string, within the riser, wherein the second ultrasonic transducer is further acoustically coupled to the centralizer, wherein the communication path further comprises the centralizer.  Martin in the same field of endeavor however discloses a centralizer. (Martin, Fig. 1 and ¶0023; One or more centralizers 128 (three are shown) may be arranged at strategic locations along the pipe string 116 in order to maintain the pipe string 116 centrally disposed within the marine riser 104 and/or the wellhead installation 108.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Schuhrke with the known technique of including a centralizer, as taught by Martin, in order to maintain the drill pipe within the center of the riser. (Martin, ¶0023)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687          

/Srilakshmi K Kumar/SPE, Art Unit 2687